Title: To George Washington from Abraham Skinner, 29 January 1782
From: Skinner, Abraham
To: Washington, George


                  
                     
                     Sir
                     Commy Prisoners Office Jany 29th 1782
                  
                  In Obedience to your Excellencys direction I arrived here the 12th instt for the purpose of having an Interview with the British Commissary and making the Exchanges agreable to your Letter of the 5th Decr last.
                  I immediately on my Arrival wrote Mr Loring on the Subject and received his Answer & Flag of Truce appointing the place of our Meeting at Deckers Ferry on Staten Island—this I am unable to comply with, as two of the persons who came in the flag from Staten Island With Mr Loring’s Answer to my Letter were immediately apprehended on their Arrival and are now in Irons at West field in this State by Order of the Sheriff.
                  The Enemy in Consequence of this have determined to Stop the first Flag we Send to Staten Island—all kind of Communication from this Post of Staten Island Ceases, and I cannot prevail on any person to carry me there for the purpose of meeting Mr Loring, neither will he Venture to Come here for fear of being ill treated by the Populace as we have no Guards to protect him.  I shall thank your Excellency for your directions and am with great respect Your Mo. Obt Hum. Servt
                  
                     Abm Skinner
                     Com. Gen. Pris.
                  
               